DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15−22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−7, 9, and 11−14 are rejected under 35 USC 102(a)(1) as being anticipated by US Pre-Grant Publication No. 2019/0283906 to Imajyo et al. (“Imajyo”).
Regarding claim 1, Imajyo teaches a spacecraft 10 comprising:
an ejector 40 that ejects at least one object at a speed of 120 m/s or more (see [0063] and [0069], where the velocity of the spacecraft is 7700 m/s and the object may be launched at a speed of 7700 m/s in the opposite direction of travel), the at least one object being a base of a shooting star (where light source 30 is considered a shooting star in that it is an illuminating object travelling through the atmosphere);
a direction controller that controls a direction in which the object is ejected (para. [0068]); and
a position controller that controls a position at which the object is ejected (para. [0068]).
Regarding claim 2, Imajyo teaches that the at least one object comprises a plurality of objects, the ejector sequentially ejects the plurality of objects at a time interval, the time interval being predetermined (where the device may be used to fire additional objects).
Regarding claim 3, Imajyo teaches that the ejector individually controls the time interval for each of the objects (by determining the desired location for the objects and finding the time interval needed to have each object reach that desired target).
Regarding claim 4, Imajyo teaches that the ejector individually controls speeds at which the objects are ejected, for each of the objects (para. [0068]).
Regarding claim 5, Imajyo teaches that the ejector individually controls directions in which the objects are ejected, for each of the objects (para. [0068]).
Regarding claim 6, Imajyo teaches an autonomous controller that autonomously controls the ejector, the direction controller, and the position controller, to eject the object in a predetermined ejecting direction, at a predetermined ejecting position, and at a predetermined ejecting speed (para. [0068]).
Regarding claim 7, Imajyo teaches that the autonomous controller includes a plurality of arithmetic units, the direction controller includes a plurality of direction measuring instruments, measurement data of the direction measuring instruments are inputted to the plurality of arithmetic units, the direction measuring instruments being different from each other, each of the plurality of arithmetic units determines whether the inputted measurement data coincides with a predetermined value, and the autonomous controller determines that the ejecting direction of the object has been set when all of the plurality of arithmetic units determine that the input measurement data coincide with the predetermined value (paras. [0067]−[0071], where “the launching direction, the launching velocity, and the launching timing of the light source 30 may be determined” implies that current direction of the spacecraft has been utilized in order to determine these values).
Regarding claim 9, Imajyo teaches that the autonomous controller includes a plurality of arithmetic units, the position controller includes a plurality of position measuring instruments, measurement data of the position measuring instruments are inputted to the plurality of arithmetic units, the position measuring instruments being different from each other, each of the plurality of arithmetic units determines whether the inputted measurement data of the position measuring instruments coincide with a predetermined value, and the autonomous controller determines that a current position of the spacecraft coincides with the predetermined ejecting position when all of the plurality of arithmetic units determine that the inputted measurement data coincide with the predetermined value (paras. [0067]−[0071], where “the launching direction, the launching velocity, and the launching timing of the light source 30 may be determined” implies that current position of the spacecraft has been utilized in order to determine these values).
Regarding claim 11, Imajyo teaches that the autonomous controller includes a plurality of arithmetic units, the ejector includes a plurality of trigger mechanisms that control ejection of the object, the plurality of triggers are respectively controlled by the arithmetic units that are different from each other, and the autonomous controller ejects the object when all of the plurality of trigger mechanisms are ready for ejecting the object (paras. [0078]−[0079], where the ignition devices are controlled to eject the object by splitting the explosive firework ball based on calculations which must implicitly be performed on arithmetic units).
Regarding claim 12, Imajyo teaches that the ejector ejects the object at a speed of 150 m/s or more (7700 m/s).
Regarding claim 13, Imajyo teaches a propulsion device that controls a trajectory of the spacecraft (where the spacecraft is a satellite in orbit and is understood by one of ordinary skill in the art as having a propulsion device for controlling its trajectory).
Regarding claim 14, Imajyo teaches that the object includes a container that contains an item (para. [0076], where the object is a split explosive that contains a firework ball).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imajyo.
Regarding claims 8 and 10, Imajyo fails to teach that each of the direction measuring instruments is at least any one of a fixed star sensor, a Sun sensor, a geomagnetic field sensor, and an Earth sensor, or that each of the position measuring instruments is a timer or a GPS receiver. It would have been obvious to one of ordinary skill in the art at the time of filing to select from among any of these instruments as these are all commonly-used devices to accomplish direction and position measurement for spacecraft in orbit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/28/2022